Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,903,625 (McLaurin et al). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 33, McLaurin teaches in claims 1 and 12 an intermediate device structure comprising: a gallium and nitrogen containing substrate having a surface region; an epitaxial material overlying the surface region, the epitaxial material comprising a release material, an active region comprising at least one quantum well layer, and an interface region overlying the active region; a plurality of dies each comprising the epitaxial material such that each pair of adjacent dies is separated by a first pitch, wherein a lateral width of a release region formed by the release material in each die is narrower than a lateral width of immediately adjacent layers above and below the release region to provide undercut regions bounding each side of the release region; and a carrier substrate having a plurality of bonding material regions thereon such that each pair of adjacent bonding material regions is separated by a second pitch; wherein the interface region associated with each of the plurality of dies is bonded to corresponding bonding material regions on the carrier substrate to provide bonded dies; and wherein the release material of the bonded dies is configured to release the bonded dies from the gallium and nitrogen containing substrate such that at least a pair of adjacent transferred dies is configured with the second pitch on the carrier substrate that is different from the first pitch.
Claims 34-42 are rejected for being dependent of claim 33.

Regarding claim 43, McLaurin teaches in claims 1 and 12 an intermediate device structure comprising: a gallium and nitrogen containing substrate having a surface region; an epitaxial material overlying the surface region, the epitaxial material comprising a release material, an active region comprising at least one quantum well layer, a first transparent conductive oxide material, and an interface region overlying the active region; a plurality of dies each comprising the epitaxial material such that each pair of adjacent dies is separated by a first pitch; and a carrier substrate having a plurality of bonding material regions thereon such that each pair of adjacent bonding material regions is separated by a second pitch; wherein the interface region associated with each of the plurality of dies is bonded to corresponding bonding material regions on the carrier substrate to provide bonded dies; and wherein the release material of the bonded dies is configured to release the bonded dies from the gallium and nitrogen containing substrate such that at least a pair of adjacent transferred dies is configured with the second pitch on the carrier substrate that is different from the first pitch.
Claims 44-50 are rejected for being dependent of claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894